Opinion,
Mr. Justice Stekrett :
The learned master’s report, which was approved by the court below, contains such a clear and accurate statement of all the material facts of the case, and of the principles of law applicable to them, that, in connection with the opinion of the learned president of the Common Pleas, it may be adopted as an ample vindication of the decree. There appears to be nothing in the findings of fact or conclusions of law that requires special notice. The specifications of error are not sustained.
It is clear that under Mr. John J. Ridgway’s deed of November 5, 1843, the county of Elk was invested with all the rights and privileges specified in that instrument, and that those *510vested rights were neither modified nor abridged by any thing that was subsequently done by the commissioners. The .arrangement made with Earley in 1874, as the master correctly found, was only of a temporary character, not made with the view of surrendering any of the rights of the county to the spring. The appellants, in possession of and claiming title to the lot on which the spring is located, had no occasion to interfere with the appellees in the exercise of their right “to freely use and enjoy......without limit, so much of the water” of the spring in question, as might be necessary or convenient to supply the public buildings of the county, etc., according to the true intent and meaning of the grant. In the deed of July 7,1859, conveying said lot, the right of the county to the use of the spring, acquired sixteen years before, is distinctly recognized and reserved by the grantor thus : “reserving the right for the water from the large spring to be brought to the public square in such way as may be desired, and of repairing or relaying said conveyance at any time without molestation.”
The subject of complaint in the fifth specification is the master’s conclusion of law, “that the acts alleged to have been done and threatened by the defendants were sufficient to support a bill for an injunction.”
There was no error in this. When the supply of water through the pipes failed and the commissioners went to the premises occupied by defendants and on which the spring is located, for the purpose of examining the ground and ascertaining what was necessary to be done, they were forbidden to enter and threatened with arrest if they attempted to do so. As public officers, intrusted with the care and management of the public property, and acting clearly within the line of their duty, the commissioners were not bound to wait until some overt act of violence was committed by the defendants, nor to provoke a breach of the peace by ignoring the threats that were made and proceeding to discharge their duty. The situation was one that required prompt and efficient action. The continued lack of water at the public buildings might have been attended with serious consequences, especially in case of fire. It would have been unwise to wait until the termination of an action of trespass or even of a criminal action. Under the cir*511cumstances, they acted discreetly as well as legally in promptly appealing to the court for protection from threatened injury and interference with the proper discharge of their duty. Nobody doubts the soundness of the principle that equity will not assume jurisdiction where there is a full, complete and adequate remedy at law. In this ease no legal remedy that could have been resorted to would have been either full, complete or adequate. As was said in Bierbower’s App., 107 Pa. 14, 17, “ Jurisdiction in equity depends not so much on the want of a common law remedy as upon its inadequacy, and its exercise is a matter which often rests in the discretion of the court; in other words, the court may take upon itself to say whether the common law remedy is, under all the circumstances and in view of the conduct of the parties, sufficient for the purposes of complete justice, or whether the intervention of chancery may not for that purpose be required and beneficially applied: Bispham, Eq., § 484.”
But, as already intimated, it is not our purpose to elaborate subjects that have been so fully and ably discussed by the learned master, and correctly disposed of by the court below. The unjustifiable interference of the defendants would perhaps have warranted the court in going a step further than it did, and imposing the costs on them, but that question is not before us.
Decree affirmed and appeal dismissed at. the costs of appellants.